Citation Nr: 0429666	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome, to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for leishmaniasis, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including stomach ulcers, gastroesophageal reflux 
disease, esophagitis, erosive gastritis, and esophageal 
ulceration and erosion, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for chest and muscle 
pain, to include as due to undiagnosed illness.

5.  Entitlement to service connection for systemic 
mycoplasma, to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1991, including active service in Southwest Asia 
from February 16, 1991, to March 15, 1991.  His claim comes 
to the Board of Veterans' Appeals (Board) on appeal from 
April 2000 rating decision and May 2003 rating decisions of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues of entitlement to service connection for chronic 
fatigue syndrome; leishmaniasis; a gastrointestinal disorder, 
including stomach ulcers, gastroesophageal reflux disease, 
esophagitis, erosive gastritis, and esophageal ulceration and 
erosion; chest and muscle pain; systemic mycoplasma; all 
including as due to undiagnosed illness, will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In August 1997, the RO denied service connection for 
chronic fatigue with migratory joint pain.  The RO notified 
the veteran of that decision by letter dated August 15, 1997.  
He did not appeal.

2.  The evidence received since the August 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision which denied service 
connection for chronic fatigue with migratory joint pain is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2001).

2.  The evidence received since the August 1997 rating 
decision which denied service connection for chronic fatigue 
with migratory joint pain is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence to reopen a claim for service 
connection for chronic fatigue, to include as due to 
undiagnosed illness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The Secretary of Veterans Affairs is authorized to compensate 
any Persian Gulf veteran suffering from a qualifying chronic 
disability that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of ten percent or more within a 
presumptive period, as determined by the Secretary, following 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  A "qualifying chronic disability" is a 
chronic disability resulting from (A) an undiagnosed illness, 
(B) a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C), any diagnosed illness that the 
Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection. 
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).   
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In December 1996, the veteran submitted a claim for service 
connection for chronic fatigue.  He urged that the condition 
was due to service in the Gulf, either as an actual illness 
or as part of an undiagnosed illness.  Records considered at 
that time included service medical records and private 
records, as well as a February 1997 VA examination.  Service 
medical records showed no treatment or complaints of fatigue 
or migratory joint pain.  Complaints of tiredness and joint 
pain are noted in private records dated in 1997.  VA 
examination in February 1997 noted complaints of fatigue, 
joint pain, and sleepiness.  However, the examiner noted that 
the veteran had a pulmonary disease, severe mixed ventilatory 
defect of unknown etiology, and pleural effusion, and that 
chronic fatigue syndrome could not be diagnosed concomitantly 
with this diagnosis.  

In August 1997, the RO denied service connection for chronic 
fatigue with migratory joint pain, including as due to an 
undiagnosed illness.  The RO informed the veteran that the 
condition was not an undiagnosed illness as the symptoms were 
considered related to severe mixed ventilatory defect of 
unknown etiology.  That decision also granted service 
connection for severe mixed ventilatory defect of unknown 
etiology due to undiagnosed illness.  The RO informed the 
veteran of the denial by letter dated August 15, 1997.  He 
did not appeal.  Thus, that decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In September 1999, the veteran submitted a request to reopen 
his claim.  Additional records submitted after the August 
1997 decision include VA outpatient treatment records and 
examinations dated through 2000 and reports of various 
private doctors treating the veteran for other complaints.  
In June 2001, K. Murray Leisure, M.D. diagnosed the veteran 
as having "Saudi Sleeping Sickness," manifested by fatigue. 
This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered by 
the RO in its June 1997 decision.  Therefore, the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) (2001), and the Board is required to reopen the 
previously denied claim of entitlement to service connection 
for chronic fatigue.  As the Board herein reopens the claim, 
any defect with respect to the duty to notify and assist is 
nonprejudicial.  


ORDER

New and material evidence having been presented, the claim 
for service connection for chronic fatigue syndrome, to 
include as due to undiagnosed illness, is reopened.  To this 
extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  

Additionally, the veteran testified in May 2004 that he was 
recently treated at the VA medical center (VAMC) in 
Charleston, South Carolina.  He also apparently receives 
treatment at the Ann Arbor VAMC.  The RO should obtain these 
records.  Finally, the Board finds that medical opinions 
should be sought as to the nature and etiology of the 
veteran's claimed disabilities.    

Accordingly, the case is REMANDED for the following:

1.  Inform the appellant about (1) the 
information and evidence not of record that 
is necessary to substantiate his claims; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Request the veteran's recent treatment 
records from the Ann Arbor and Charleston 
VAMCs.  

3.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, afford the veteran a 
VA gastrointestinal examination.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner should render diagnoses of all 
current gastrointestinal disorders found to 
be present, i.e., stomach ulcers, 
gastroesophageal reflux disease, 
esophagitis, esophageal ulceration and 
erosion, and erosive gastritis.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiner are to be done.  If no such 
disorders are found, the examiner should so 
state. 

The examiner should state whether it is at 
least as likely as not that any current 
gastrointestinal disorder(s) had its onset 
during active service or is related to any 
in-service disease or injury, including the 
veteran's treatment for stomach problems in 
May 1990 and May 1991.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

4.  Afford the veteran a VA orthopedic 
examination.  The claims folder and a copy 
of this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.

The examiner should render diagnoses of all 
current disabilities manifested by chest 
and muscle pain.  The examiner should 
specifically indicate whether or not chest 
and muscle pain are symptoms of a diagnosed 
disability or are attributable to an 
undiagnosed illness.  Does the veteran 
currently suffer from fibromyalgia?  

All necessary tests in order to determine 
the correct diagnoses as determined by the 
examiner are to be done.  If no such 
disorders are found, the examiner should so 
state. 

If there are any objective indications of 
chest and muscle pain that cannot be 
attributed to any organic or psychological 
cause, the examiner should so state.  The 
examiner should identify any abnormal 
symptoms, abnormal physical finding, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  

The examiner should also state whether it 
is at least as likely as not that any 
current disability manifested by chest or 
muscle pain had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the conditions at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

5.  Afford the veteran VA examinations by 
appropriate specialists concerning 
leishmaniasis, chronic fatigue syndrome, 
and systemic mycoplasma.  The claims folder 
and a copy of this remand are to be made 
available to the doctors prior to the 
examinations, and the doctors are asked to 
indicate that they have reviewed the claims 
folder.

Chronic fatigue syndrome

The doctor should render diagnoses of all 
current disabilities manifested by fatigue.  
The doctor should specifically indicate 
whether or not fatigue is a symptom of a 
diagnosed disability or is attributable to 
an undiagnosed illness.  Does the veteran 
suffer from chronic fatigue syndrome?   

All necessary tests in order to determine 
the correct diagnosis as determined by the 
doctor are to be done.  If no such disorder 
is found, the doctor should so state. 

If there are any objective indications of 
fatigue that cannot be attributed to any 
organic or psychological cause, the doctor 
should so state.  The doctor should 
identify any abnormal symptoms, abnormal 
physical finding, and abnormal laboratory 
test results that cannot be attributed to a 
known clinical diagnosis.  

The doctor should also state whether it is 
at least as likely as not that any 
disability manifested by fatigue had its 
onset during active service or is related 
to any in-service disease or injury.

Leishmaniasis and systemic mycoplasma

With respect to leishmaniasis and systemic 
mycoplasma, the doctor(s) should determine 
whether the veteran currently suffers from 
these disabilities or residuals thereof, 
and if so, whether it is at least as likely 
as not that they had their onset during 
active service (or within one year of 
separation from service, in the case of 
leishmaniasis) or are related to any in-
service disease or injury.

The doctors must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctors' conclusions.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  If 
the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2004); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including 38 C.F.R. 
§ 3.317(a)(2)(i)(B), and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



